ORDER

PER CURIAM.
This appeal arises from Lori Barron’s (hereinafter, “Claimant”) claim for unemployment benefits after resigning from her employment with Jefferson-Franklin Community Action Corp. The Division of Employment Security (hereinafter, “the Division”) disqualified Claimant from benefits for leaving work without good cause attributable to the work or the employer. Claimant appealed to the Labor and Industrial Relations Commission (hereinafter, “the Commission”). The Commission affirmed the Division’s decision.
*619We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).